                                         October 5, 2020

VIA ECF

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11021

                               Re:    JKAYC, LLC v. Noah Bank
                                      Civil No. 20-943 (PKC)(SMG)
Dear Judge Gold:

        This firm represents Noah Bank. Please accept this letter in lieu of a more formal brief in
opposition to Plaintiff JKAYC, LLC’s Notice of Motion to Admit Counsel Pro Hac Vice.
Plaintiff’s motion seeks the admission of Carolyn McGuire, Esq. who is Of Counsel to The Basil
Law Group P.C.

        On September 25, 2020, Noah Bank filed a Motion to Disqualify The Basil Law Group,
P.C. as counsel for Plaintiff. (Dkt. No. 19.) If Noah Bank’s motion is granted, Ms. McGuire, too,
would be disqualified from representing Plaintiff. For that reason only, Noah Bank opposes
Plaintiff’s motion.

                                                     Respectfully yours,

                                                     /s Kelly A. Zampino

                                                     Kelly A. Zampino

cc:    All Counsel of Record (via ECF)
